NUMBER 13-14-00276-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


JAMES YOUNG,                                                                 Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On Appeal from the 130th District Court
                        of Matagorda County, Texas.



                           MEMORANDUM OPINION
                 Before Justices Garza, Benavides, and Perkes
                      Memorandum Opinion Per Curiam

       Appellant, James Young, attempts to appeal a conviction for aggravated assault.

The trial court has certified that “the defendant has waived the right of appeal.” See TEX.

R. APP. P. 25.2(a)(2).
       On May 14, 2014, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On May 19, 2014, counsel filed a letter brief with this Court. Counsel’s response

does not establish: (1) that the certification currently on file with this Court is incorrect,

or (2) that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.



                                                  PER CURIAM



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
29th day of May, 2014.




                                              2